Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 17, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159054-5(79)
                                                                                                        Stephen J. Markman
  PAMELA L. TREES,                                                                                           Brian K. Zahra
            Plaintiff-Appellant,                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                     SC: 159054                        Megan K. Cavanagh,
  v                                                                  COA: 338297                                        Justices

                                                                     Macomb CC: 2015-003623-NP
  PFIZER, INC., PFIZER INTERNATIONAL,
  LLC, GREENSTONE, LLC, formerly known as
  GREENSTONE LIMITED, and MEIJER INC.,
             Defendants-Appellees.
  ________________________________________

  CAROL BEARUP, BARBARA BEECHAM,
  SONYA MENCY, VIOLA MOSES, and
  HEATHER MACKS,
           Plaintiffs-Appellants,
                                                                     SC: 159055
  v                                                                  COA: 340191
                                                                     Wayne CC: 15-013604-NP
  PFIZER, INC., PFIZER INTERNATIONAL,
  LLC, GREENSTONE, LLC, formerly known as
  GREENSTONE LIMITED, MEIJER, INC.,
  and CVS CAREMARK,
             Defendants-Appellees,
  and

  WAL-MART STORES, INC. doing business as
  SAM’S CLUB also known as SAM’S EAST, INC.,
  and DOES 1-50,
             Defendants.
  _________________________________________/

        On order of the Chief Justice, the motion of defendant-appellee CVS Caremark to
  extend the time for filing its answer to the application for leave to appeal in No. 159055 is
  GRANTED. The answer submitted on April 11, 2019, is accepted as timely filed.



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  April 17, 2019

                                                                               Clerk